        Case 3:20-cv-02731-VC Document 584 Filed 08/19/20 Page 1 of 4




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
39 Drumm Street                                  francisco.ugarte@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    STIPULATION AND [PROPOSED]
MENDOZA JERONIMO, CORAIMA                        ORDER RE MOTION FOR CLASS
YARITZA SANCHEZ NUÑEZ, JAVIER                    CERTIFICATION
ALFARO, DUNG TUAN DANG,

                   Petitioners-Plaintiffs,

v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                       CASE NO. 3:20-CV-02731-VC
STIPULATION AND [PROPOSED] ORDER RE CLASS CERTIFICATION MOTION
        Case 3:20-cv-02731-VC Document 584 Filed 08/19/20 Page 2 of 4




 BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
 bbernwanger@lccrsf.org                          mschenker@cooley.com
 HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
 hrodarte@lccrsf.org                             101 California Street, 5th Floor
 LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
 CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
 SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
 131 Steuart St #400
 San Francisco, CA 94105                         TIMOTHY W. COOK (Mass. BBO#
 Telephone: (415) 814-7631                       688688)*
                                                 tcook@cooley.com
 JUDAH LAKIN (SBN 307740)                        FRANCISCO M. UNGER (Mass. BBO#
 judah@lakinwille.com                            698807)*
 AMALIA WILLE (SBN 293342)                       funger@cooley.com
 amalia@lakinwille.com                           COOLEY LLP
 LAKIN & WILLE LLP                               500 Boylston Street
 1939 Harrison Street, Suite 420                 Boston, MA 02116
 Oakland, CA 94612                               Telephone: (617) 937-2300
 Telephone: (510) 379-9216                       Facsimile: (617) 937-2400
 Facsimile: (510) 379-9219

 JORDAN WELLS (SBN 326491)
 jwells@aclusocal.org
 STEPHANIE PADILLA (SBN 321568)
 spadilla@aclusocal.org
 AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION OF SOUTHERN
 CALIFORNIA
 1313 West Eighth Street
 Los Angeles, CA 90017
 Telephone: (213) 977-9500
 Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                       CASE NO. 3:20-CV-02731-VC
STIPULATION AND [PROPOSED] ORDER RE CLASS CERTIFICATION MOTION
          Case 3:20-cv-02731-VC Document 584 Filed 08/19/20 Page 3 of 4




                                        STIPULATION
       The Parties hereby agree that, subject to the Court’s approval, Plaintiffs’ motion for class
certification shall be presented on the following schedule:


       Plaintiffs’ Opening Brief: Feb 23, 2021
       Defendants’ Opposition Brief: March 23, 2021
       Plaintiffs’ Reply Brief: April 13, 2021
       Hearing: To be set at the Court’s convenience


                                                 Respectfully submitted,

 DATED: August 19, 2020                          AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF NORTHERN CALIFORNIA

                                                 /s/ William S. Freeman
                                                 Counsel for Petitioners-Plaintiffs

                                                 DAVID L. ANDERSON
                                                 United States Attorney

                                                 /s/ Sara Winslow
                                                 Chief, Civil Division
                                                 Counsel for Federal Defendants

                                                 /s/ Susan E. Coleman
                                                 Counsel for Defendants the GEO Group, Inc. and
                                                 Nathan Allen


       The undersigned attests that concurrence in the filing of this letter has been obtained from
all signatories. Executed this 19th day of August 2020, at Hillsborough, California.
                                                              /s/ William S. Freeman




                                   1
                       CASE NO. 3:20-CV-02731-VC
STIPULATION AND [PROPOSED] ORDER RE CLASS CERTIFICATION MOTION
        Case 3:20-cv-02731-VC Document 584 Filed 08/19/20 Page 4 of 4




                                   [PROPOSED] ORDER
      Upon the stipulation of the parties, and good cause appearing, it is hereby ORDERED:
             Plaintiffs’ motion for class certification shall be presented on the following
             schedule:


             Plaintiffs’ Opening Brief: Feb 23, 2021
             Defendants’ Opposition Brief: March 23, 2021
             Plaintiffs’ Reply Brief: April 13, 2021


             Hearing Date: _________________, 2021 at ___________.


IT IS SO ORDERED.


Dated: __________________                   ___________________________________
                                            Vince Chhabria
                                            UNITED STATES DISTRICT JUDGE




                                   2
                       CASE NO. 3:20-CV-02731-VC
   STIPULATION AND [PROPOSED] ORDER RE CLASS CERTIFICATION MOTION
